Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
 Claim 1, line 4, “split-ring slots” should be changed to “the split-ring slots” to provide proper antecedent basis for “split-ring slots” in line 1 of the claim. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang “COMPACT AND WIDEBAND DUAL-POLARIZED ANTENNA WITH HIGH ISOLATION FOR WIRELESS COMMUNICATION”, Progress In Electromagnetics Research Letters, Vol. 38, 171–180, 2013, pages 171-180.
Regarding claim 15, Huang discloses in Figure 1, a dual-polarized wideband antenna comprising plural feeding points (two ports) and plural split-ring slots (slots including Cut for matching around the feeding points) that surround said feeding points to have better impedance matching and wider bandwidth.
Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
Response to Arguments
Applicant’s arguments, filed 4/1/21, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845